Citation Nr: 1217433	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for retinopathy.

8. Entitlement to service connection for erectile dysfunction.

9. Entitlement to service connection for cataracts.

10. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran had active military service from June 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at an August 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left ear hearing loss, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, retinopathy, erectile dysfunction, cataracts and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

A diagnosed right ear hearing loss disability for VA purposes is not of record.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Veteran received notification prior to the initial unfavorable agency decision.  The RO's November 2007 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence. The Veteran was also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA audio logical examination December 2009.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c) (4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history and physical examination of the Veteran and provides an appropriate diagnosis.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran contends he has a right ear hearing loss disability due to active service.  [Service connection for left ear hearing loss is addressed separately in the remand below.]  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service treatment records are negative for a hearing loss disability in the right ear.  Post-service medical evidence includes the report of a December 2009 VA audio logical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

The December 2009 VA examination testing results are the only post-service evidence of record with respect to right ear hearing loss, and do not establish the existence of a currently diagnosed right ear hearing loss disability for VA benefit purposes.  Pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were less than 40 in all frequencies, and he did not show pure tone thresholds of 26 or more in 3 or more frequencies in the right ear.  His score on the Maryland CNC Test was not less than 94 percent at this examination.  The Veteran has not identified any post-service testing revealing the presence of a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Veteran's assertions of current right ear hearing loss, as well as the report of the December 2009 VA examination indicating some level of decreased hearing in the right ear, have been considered.  However, as discussed above, the current level of right ear hearing loss does not meet the threshold required by 38 C.F.R. § 3.385 to establish a current hearing loss disability.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (holding that defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  Therefore, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a right ear hearing loss disability for VA purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, which he also asserts proximately caused or aggravated peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, hypertension and erectile dysfunction.  He further seeks service connection for left ear hearing loss, cataracts and hepatitis C as directly related to active service.  For the reasons discussed below, additional development, with ensuing delay, is unfortunately required prior to a decision being rendered.

Diabetes Mellitus & Associated Conditions

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a) (6) (iii) (2011).  In regulations adding diabetes mellitus as a disability presumptively related to herbicides, VA stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

The Veteran asserts in-service exposure to herbicides.  Specifically, he contends that the ship on which he was serving, the USS Galveston, sailed into the Song Thu Bon River and, thus, he served within an inland waterway of the Republic of Vietnam.  Service connection for diabetes mellitus was denied on the basis that the Veteran did not serve "in country" in Vietnam and that the receipt of the Vietnam Service Medal was not dispositive of the issue of service in Vietnam.  However, the Veteran's service personnel records reveal that he served aboard the USS Galveston in the official waters of the Republic of Vietnam during his period of active service.  In light of the Veteran's statements that his ship served in the "brown water" areas, or inland waters of the Republic of Vietnam, the AOJ should attempt to obtain copies of the deck logs of the USS Galveston to determine if indeed the ship served in the inland waterways of Vietnam.

Finally, the Veteran's secondary service connection claims for peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, hypertension and erectile dysfunction are impacted by the outcome of his claim for entitlement to service connection for diabetes mellitus and therefore are inextricably intertwined with the service connection claim.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's service connection claims must also be remanded to the AOJ in accordance with that holding.

Cataracts & Hepatitis C

The Veteran claims service connection for cataracts and hepatitis C as directly related to active service.  Specifically, he asserts his in-service work as an electrician, involving welding and repairing large searchlights without appropriate eye protection.  With regards to hepatitis C, he contends this condition, which was diagnosed in approximately 1986, may be due to tattoos he received during his period of active service or air gun inoculations.  

The Board notes the Veteran has not been provided a VA examination with respect to either disability.  He has further testified that physicians have previously related to his that these disabilities are due to his period of active service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, in light of the Veteran's testimony, he should be provided a VA examination to determine whether his current cataracts and/or hepatitis C are etiologically related to his active service.

Left Ear Hearing Loss

Finally, the Veteran asserts service connection for left ear hearing loss.  Specifically, he asserts that he was exposed to in-service acoustic trauma in the form of large guns being fired from his ship.  See, e.g., Board hearing transcript.  During the development of the instant claim, the Veteran was provided a VA examination in December 2009.  Following an audio logical examination, the Veteran was diagnosed with left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  While the VA examiner provided an opinion that the Veteran's current left ear hearing loss is not related to his period of active service, no rationale was provided for this opinion.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report if further evidence or clarification of the evidence . . . is essential for a proper appellate decision).  As such, the Veteran must be provided a new VA examination to determine whether his current left ear hearing loss is etiologically related to his active service.

Accordingly, the issues of entitlement to service connection for left ear hearing loss, diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, retinopathy, erectile dysfunction, cataracts and hepatitis C are REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he submit any additional evidence, to include lay statements, in support of his contention that he served on inland waterways of the Republic of Vietnam. An appropriate period of time should be allowed for response.

2.  Request copies of the deck logs of the USS Galveston for the period between June 1965 and April 1967 during which the ship served in the official waters of the Republic of Vietnam from the Veteran's service department.  In addition, the service department should be asked to (1) confirm whether service on the USS Galveston during the above time period included service on inland waterways of the Republic of Vietnam and (2) verify whether the Veteran was exposed to herbicides during the above time period.  All requests and responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cataracts.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether the Veteran's current cataracts are at least as likely as not (i.e., probability of 50 percent or greater) etiologically related to his active military service, to include his work as an electrician.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current hepatitis C.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether the Veteran's current hepatitis C is at least as likely as not (i.e., probability of 50 percent or greater) etiologically related to his active military service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current left ear hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether the Veteran's current left ear hearing loss is at least as likely as not (i.e., probability of 50 percent or greater) etiologically related to his active military service, to include in-service acoustic trauma.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

7.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


